Ames, J.
In bastardy proceedings, the Superior Court exercises an original and not an appellate jurisdiction. The magistrate who issues the warrant can only proceed so far as is necessary, under the statute, to require the respondent to give bond for his appearance at the higher court. Thompson v. Kenney, 110 Mass. 317. Kennedy v. Shea, 110 Mass. 152. The case was therefore not transferred to the Superior Court by appeal or removal; and the St. of 1876, e. 60, furnishes no reason why the case may not be tried upon certified copies, instead of the original papers. The judgment of the Superior Court is therefore

Affirmed.